Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group II and species (erythropoietin (interpreted to read on therapeutic peptide)) in the reply filed on 2/14/2022 is acknowledged.  
The traversal is on the ground(s) that: unity of invention rules apply; the inventions possess unity of invention; in addition to failing to establish that there is any art that could destroy the inventive concept of the claims, the Patent Office has misapplied the rules governing unity of invention; 37 CFR 1.475(b) states that claims to different categories of invention will be considered to have unity of invention if the claim are drawn only to one of the following combinations; Groups II and I each fall under 1.475(b)(2) and for this reason alone should be rejoined; an application may claim a reasonable number of species within a claimed genus as long as at least one genus claim encompassing all of the species is patentable; the election is an appropriate application of 37 CFR 1.141; the present genus of three of therapeutic peptides represents a finite number of species and thus applicants should not be required to elect a species when applicant have not claimed an unreasonable number of species.
This is not found persuasive because: as indicated in the Restriction Action issued 12/13/2021, the Groups I-VII lack unity of invention as the common technical feature among Groups I-VII is not a special technical feature. The common technical feature does not define a contribution over the prior art and is not a special technical feature, thus, unity of invention is lacking. It is noted 37 CFR 1.475(b) as indicated in the Restriction Action issued 12/13/2021 recites 5 specific combinations of categories, and Groups I-VII are not drawn to said combinations. As to species, as also indicated in the Restriction Action issued 12/13/2021, the listed species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species lack a special technical feature since each product (antigen/peptide; tumor antigen; bacterial antigen; viral antigen; peptide; promoter; infection) possesses patentably distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art. Further, it is noted that standards for National Stage applications under 35 U.S.C. 371 apply to the instant case, including as to species under PCT Rule 13.1 (See also MPEP 802).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5, 7, 8, 11-14, 16, 18-20, 22-24, 29, 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.
Claims 15, 17 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/22/2020; 8/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The title has a misspelling for reciting “vacines”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 17 as submitted 7/22/2020.
As to claim 17, the claim recites “an antigen of interest … the antigen of interest”. It is not clear if “the antigen of interest” refers to the same (previously recited) “antigen of interest”. For example, it is not clear if claim 17 recites “a second T cell genetically modified to express a vector encoding said antigen of interest”.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim 15 is rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooper et al. (US20170224798)(cited in applicant’s IDS submitted 7/22/2020).
See claim 15 as submitted 7/22/2020.
Cooper et al. teaches: chimeric constructs, including wherein suitable T cells that can be used include CTL or any cell having a T cell receptor in need of disruption [0118]; chimeric T cell receptor (or chimeric antigen receptor, CAR) polypeptide [0136]; modified T cell comprising chimeric antigen receptor (abstract)(as recited in claim 15); further comprising expression vector for expression of cytokine (reading on therapeutic peptide as recited in claim 15 through claim 1)[0017]; administering CAR-expressing T-cells (abstract).
Cooper et al. also teaches: administering transduced T cells [0133]; as well as engraftment of CAR-modified T cells [0150](as recited in claim 15); T cell engraftment and infusion of modified T cells [0277].
Thus, in view of such teachings, Cooper et al. anticipates or renders obvious the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US20170224798)(cited in applicant’s IDS submitted 7/22/2020).
See claim 17 as submitted 7/22/2020.
See also the 35 U.S.C. 112(b) rejection above. It is also noted that the instant claims recite “comprising” and are interpreted in an open ended fashion (See MPEP 2111).
See the teachings of Cooper et al. above. It is noted that Cooper et al. teaches wherein modified T cells comprising chimeric antigen receptor can further comprise expression vector for expression of cytokine. Further, Cooper et al. teaches: administration of multiple T cells [0121]; as well as multiple doses [0128]. Cooper et al. also teaches: vectors with heterologous gene [0123].
In view of such teachings including as to modified T cells further comprising expression vector, as well as use of multiple T cells, as well as multiple doses of said T cells, administration of multiple T cells further comprising expression vector in multiple doses is considered to be an obvious embodiment and also read upon administering a first T cell (comprising CAR, and vector) as well as a second T cell (comprising CAR, and vector) as recited in claim 17. Such an obvious embodiment reads upon claim 17 reciting “administering to a subject a first T cell genetically modified to express a T cell receptor specific for an antigen of interest and a second T cell genetically modified to express a vector encoding the antigen of interest”.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
7. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648